                  Case 19-12378-KBO               Doc 1158        Filed 07/09/20         Page 1 of 5




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                    )
    In re:                                                          )     Chapter 11
                                                                    )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                          )     Case No. 19-12378 (KBO)
                                                                    )
                                        Debtors.                    )     (Jointly Administered)
                                                                    )     Hearing Date: To be scheduled if
                                                                    )     objection filed.
                                                                    )     Objection Deadline: July 30, 2020, at 4:00
                                                                    )     p.m. (ET)


                        EIGHTH MONTHLY FEE STATEMENT OF
                    KIRKLAND & ELLIS LLP AND KIRKLAND & ELLIS
             INTERNATIONAL LLP FOR ALLOWANCE OF AN ADMINISTRATIVE
             CLAIM FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
                  INCURRED FROM MAY 1, 2020, THROUGH MAY 31, 2020


                     Name of Applicant                             Kirkland & Ellis LLP and Kirkland & Ellis
                                                                          International LLP (“K&E”)


                                                               Dura Automotive Systems, LLC, et al.
    Authorized to Provide Professional Services to:
                                                               Debtors and Debtors-in-Possession
                                                               Retention Order Entered on January 6, 2020, nunc pro
    Date of Retention:
                                                               tunc to October 17, 2019
    Period for which compensation and reimbursement is
                                                               May 1, 2020 through May 31, 2020
    sought:
    Amount of Compensation sought as actual, reasonable,                                            2
    and necessary:                                             $982,985.20 (80% of $1,228,731.50)
    Amount of Expense Reimbursement sought as actual,
                                                               $35,669.54
    reasonable, and necessary:

This is a X monthly ___ interim __ final application.




1      The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
       identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
       LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
       Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
       Pond Run, Auburn Hills, Michigan 48326.
2      K&E voluntarily reduced its fees by $0.00 and its expenses by $57.19 in the Fee Period (as defined herein).
       Consequently, K&E does not seek payment of these fees and expenses in this Monthly Fee Statement (as defined
       herein).
             Case 19-12378-KBO         Doc 1158     Filed 07/09/20     Page 2 of 5




       Pursuant to sections 327, 330, and 331 of chapter 11 of title 11 of the United States Code,

(the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), the Order Authorizing the Retention and Employment of

Kirkland & Ellis LLP and Kirkland & Ellis International LLP as Attorneys for the Debtors and

Debtors in Possession Effective Nunc Pro Tunc to the Petition Date, dated January 6, 2020

[Docket No. 531] (the “Retention Order”), the Order Establishing Procedures for Interim

Compensation and Reimbursement of Expenses for Professionals, dated December 3, 2019

[Docket No. 389] (the “Interim Compensation Order”), and the Local Rules of Bankruptcy

Practice and Procedure of the United States Bankruptcy Court for the District of Delaware

(the “Local Bankruptcy Rules”), the law firm of K&E, counsel for the above-captioned debtors

and debtors in possession (collectively, the “Debtors”), hereby files this monthly fee statement

(this “Monthly Fee Statement”) for: (i) compensation in the amount of $982,985.20 for the

reasonable and necessary legal services K&E rendered to the Debtors from May 1, 2020 through

May 31, 2020 (the “Fee Period”) (80% of $1,228,731.50); and (ii) reimbursement for the actual

and necessary expenses that K&E incurred, in the amount of $35,669.54 during the Fee Period.

               Itemization of Services Rendered and Disbursements Incurred

       1.     In support of this Monthly Fee Statement, attached are the following exhibits:

              •   Exhibit A is a schedule of the number of hours expended and fees incurred (on
                  an aggregate basis) by K&E partners, associates, and paraprofessionals during
                  the Fee Period with respect to each of the subject matter categories K&E
                  established in accordance with its internal billing procedures. As reflected in
                  Exhibit A, K&E incurred $1,228,731.50 in fees during the Fee Period.
                  Pursuant to this Monthly Fee Statement, K&E seeks reimbursement for 80% of
                  such fees ($982,985.20 in the aggregate).




                                                2
              Case 19-12378-KBO             Doc 1158       Filed 07/09/20       Page 3 of 5




                •   Exhibit B is a schedule providing certain information regarding the K&E
                    attorneys and paraprofessionals for whose work on these chapter 11 cases
                    compensation      is   sought     in    this   Monthly      Fee     Statement.
                    Attorneys and paraprofessionals of K&E have expended a total of 1,340.30
                    hours in connection with these chapter 11 cases during the Fee Period.

                •   Exhibit C is a schedule for the Fee Period, setting forth the total amount of
                    reimbursement sought with respect to each category of expenses for which
                    K&E is seeking reimbursement in this Monthly Fee Statement. All of these
                    disbursements comprise the requested sum for K&E’s out-of-pocket expenses.

                •   Exhibit D consists of K&E’s records of fees and expenses incurred during the
                    Fee Period in the rendition of the professional services to the Debtors and their
                    estates.3

                                             Representations

        2.      Although every effort has been made to include all fees and expenses incurred in

the Fee Period, some fees and expenses might not be included in this Monthly Fee Statement due

to delays caused by accounting and processing during the Fee Period. K&E reserves the right to

make further application to this Court for allowance of such fees and expenses not included herein.

Subsequent fee applications will be filed in accordance with the Bankruptcy Code, the Bankruptcy

Rules, Local Bankruptcy Rules, and the Interim Compensation Order.



                             [Remainder of page intentionally left blank.]




3   K&E has negotiated a discounted rate for Westlaw computer-assisted legal research. Computer-assisted legal
    research is used whenever the researcher determines that using Westlaw is more cost effective than using
    traditional (non-computer assisted legal research) techniques.



                                                      3
             Case 19-12378-KBO         Doc 1158     Filed 07/09/20     Page 4 of 5



       WHEREFORE, K&E requests allowance of its fees and expenses incurred during the

Fee Period in the total amount of $1,018,654.74 consisting of (a) $982,985.20, which is 80% of

the fees incurred by the Debtors for reasonable and necessary professional services rendered by

K&E; and (b) $35,669.54 for actual and necessary costs and expenses, and that such fees and

expenses be paid as administrative expenses of the Debtors’ estates.



                              [Remainder of page intentionally left blank.]
          Case 19-12378-KBO   Doc 1158   Filed 07/09/20    Page 5 of 5



Dated: July 9, 2020            BAYARD, P.A.
       Wilmington, Delaware
                               /s/ Erin R. Fay
                               Erin R. Fay (No. 5268)
                               Daniel N. Brogan (No. 5723)
                               600 N. King Street, Suite 400
                               Wilmington, Delaware 19801
                               Telephone: (302) 655-5000
                               Facsimile: (302) 658-6395
                               E-mail:      efay@bayardlaw.com
                                            dbrogan@bayardlaw.com
                               - and -
                               James H.M. Sprayregen, P.C.
                               Ryan Blaine Bennett, P.C. (admitted pro hac vice)
                               Gregory F. Pesce (admitted pro hac vice)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               300 North LaSalle Street
                               Chicago, Illinois 60654
                               Telephone:      (312) 862-2000
                               Facsimile:      (312) 862-2200
                               Email:          jsprayregen@kirkland.com
                                               rbennett@kirkland.com
                                               gregory.pesce@kirkland.com
                               - and -
                               Christopher Marcus, P.C. (admitted pro hac vice)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               601 Lexington Avenue
                               New York, New York 10022
                               Telephone:      (212) 446-4800
                               Facsimile:      (212) 446-4900
                               Email:          christopher.marcus@kirkland.com

                               Co-Counsel to the Debtors and Debtors in Possession
